Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 16/742,109 with a filing date 01/14/2020, now is US 10898478, which is a CON of 16/185,271 with a filing date 11/09/2018, now is US 10,568,880, which is a CON of 15/942,312 with a filing date 03/30/2018, now is US 10,413,540, which claims benefit of 62/480,226 with a filing date 03/31/2017. 
2.	Claims 1-18 are pending in the application.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-18 are rejected under the judicially created doctrine of obviousness- type double patenting as being unpatentable independently over claims 1 and 11 of Hunt et al.  US 10,898,478, over claims 1 and 6 of Hunt et al.  US 10,413,540, over claims 1 and 5 of Hunt et al. US 10,568,880 respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim methods of use for treating a subject hosting a cervical cancer tumor, the method comprising administering to the subject an effective amount of a chemotherapeutic agent and an effective amount of non-steroidal selective glucocorticoid receptor modulator (SGRM) to reduce the tumor load of the cervical cancer tumor, wherein the SGRM has the formula 
    PNG
    media_image1.png
    136
    246
    media_image1.png
    Greyscale
, 
see claim 1.  Dependent claims 2-9 further limit the scope of methods of use, i.e., the chemotherapeutic agent is a topoisomerase inhibitor, taxane or alkylating agent in claims 2-4 and, and a specific compound of SGRM in claims 5-9. 
Applicants claim methods of use for treating a subject hosting a cervical cancer tumor, the method comprising administering to the subject an effective amount of a chemotherapeutic agent and an effective amount of non-steroidal selective glucocorticoid receptor modulator (SGRM) to reduce the tumor load of the cervical cancer tumor, wherein the SGRM has the formula 
    PNG
    media_image2.png
    188
    316
    media_image2.png
    Greyscale
, wherein the variable J is aryl or heteroaryl, see claim 10.  Dependent claims 11-18 further limit the scope of methods of use, i.e., a specific compound in claims and administration strategy in claims 11-13, and specific chemotherapeutic agents in claims 14-18.  
Hunt et al.  ‘478 claims methods of use for treating a subject hosting a cervical cancer tumor, the method comprising administering to the subject an effective amount of a chemotherapeutic agent and an effective amount of between about 1 mg/kg/day to about 30 mg/kg/day of a non-steroidal selective glucocorticoid receptor modulator (SGRM) to reduce the tumor load of the cervical cancer tumor, wherein the SGRM has the formula 
    PNG
    media_image1.png
    136
    246
    media_image1.png
    Greyscale
, wherein the variable J is phenyl, see columns 35-36. 
Hunt et al.  ‘478 claims methods of use for treating a subject hosting a cervical cancer tumor, the method comprising administering to the subject an effective amount of a chemotherapeutic agent and an effective amount of between about 1 mg/kg/day to about 30 mg/kg/day of a non-steroidal selective glucocorticoid receptor modulator (SGRM) to reduce the tumor load of the cervical cancer tumor, wherein the SGRM has the formula 
    PNG
    media_image2.png
    188
    316
    media_image2.png
    Greyscale
, wherein the variable J is phenyl, see columns 37-38. 
	Hunt et al.  ‘540 claims methods of use treating cervical cancer tumor using a compound of the formula 
    PNG
    media_image3.png
    150
    302
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    189
    463
    media_image4.png
    Greyscale
, and a chemotherapeutic agent is selected from the group consisting of taxanes, alkylating agents, topoisomerase inhibitors, endoplasmic reticulum stress inducing agents, antimetabolites, mitotic inhibitors and combinations thereof, see columns 35-38.
	Hunt et al.  ‘880 claims methods of use treating cervical cancer tumor using a compound of the formula 
    PNG
    media_image3.png
    150
    302
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    189
    463
    media_image4.png
    Greyscale
, and a chemotherapeutic agent is selected from the group consisting of taxanes, alkylating agents, topoisomerase inhibitors, endoplasmic reticulum stress inducing agents, antimetabolites, mitotic inhibitors and combinations thereof, see columns 35-39.
The difference between instant claims and Hunt et al.  ‘’478, ‘540 and ‘880 is that the instant claims are silent on the scope of chemotherapeutic agents. 
One having ordinary skill in the art would find the claims 1-18 prima facie obvious because one would be motivated to employ the methods of use of Hunt et al.  ‘478, ‘540 and ‘880 to obtain instant invention. 
The motivation to make the claimed methods of use derived from the known methods of use of Hunt et al. ‘478, ‘540 and ‘880   would possess similar activity to that which is claimed in the reference.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


November 21, 2020